                 Case 1:19-cr-00507-AJN Document 1 Filed 07/12/19 Page 1 of 4


'
    UNITED STATE S DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    -------------                               - x

    UNITED STATES OF AMERICA                           INFORMATION

                       - v. -                         19 Cr .         (AJN)

     ZIYING TAN ,
        a/k/a "Tony Tan , "

                       Defendant .
                                                      19CRIM                             7
    - --- - - ------ ----x

                                           COUNT ONE
                                 (Money Laundering Conspiracy)

            The United States Attorney charges :

            1.         Fr om at least in or about April 2017 until at least in

    or about February 2018 , in the Southern District of New York and

    elsewhere , ZIYING TAN, a/k/a "T ony Tan ," the defendant, and other~

    known        and    unknown,     intentionally    and   knowingly     did       combine ,

    conspire , co nf ederate , and agree together and with each other to

    engage in money laundering offenses ,               in vio lati on of Title 18 ,

    United States Code , Section 1956(a) (1) (B) (i) .

            2.         It was a part and object of the conspiracy that ZIYING

    TAN, a/k/a "T ony Tan , " the defendant , and others known and unknown ,

    in   an      o ffense    involving    and   affecting   interstate        and    foreign

    commerce , knowing that the property involved in certain financial

    transactions ,          to   wit ,   cash   transactions    and   wire      transfers ,

    represented the proceeds of some form of unlawful activity, would

    and did conduct and attempt to conduct such financial transactions,
           Case 1:19-cr-00507-AJN Document 1 Filed 07/12/19 Page 2 of 4




which in fact involved the proceeds of specified unlawful activity,

as defined in Title 18 , United States Code, Section 1956(c) (7), to

wit , the proceeds of the unlawful sale of narcotics in violation

of Title 21 , United States Code , Section 841 (a) (1) ,         knowing that

the transactions were designed in whole or in part to conceal and

disguise the nature , the location , the source , the ownership , and

the control of the proceeds of specified unlawful activity ,                   in

violation          of     Title   18 ,   United   States     Code ,       Section

1956(a) (1) (B) (i)

             (Title 18 , United States Code, Section 1956(h) . )

                              FORFEITURE ALLEGATION

      3.      As a result of committing the offense alleged in Count

One of this Information , ZIYING TAN , a/k/a "Tony Tan ," the

defendant , shall forfeit to the United States , pursuant to Title

18 , United States Code , Section 982(a) (1) , any and all property ,

real and personal , involved in said offense, or any property

traceable to such property , including but not limited to a sum

of money in United States currency representing the amount of

property involved in said offense.

                            Substitute Assets Provision

      4.      If any of the above-described forfeitable property , as

a result of any act or omission of the defendant :

              a.        cannot be located upon the exercise of due
                        diligence;



                                         2
        Case 1:19-cr-00507-AJN Document 1 Filed 07/12/19 Page 3 of 4




             b.   has been transferred or sold to , or deposited
                  with, a third person ;

             c.    has been placed beyond the jurisdiction of the
                   Court;

             d.   has been substantially diminished in value ; or

             e.   has been commingled with other property which
             cannot be subdivided without difficulty ;

it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section     853(p) and Title 28 , United States

Code , Section 2461(c) , to seek forfeiture of any other property

of the defendant u p to the value of the above forfeitable

property .

               (Tit l e 18 , United States Code, Section 982 ;
             Title 21 , United States Code , Section 853 ; and
              Title 28 , United States Code , Section 2461 . )




                                         G~mh~·BE~
                                         United States Attorney




                                     3
                  Case 1:19-cr-00507-AJN Document 1 Filed 07/12/19 Page 4 of 4
Ill   '   •   f




                            Form No. USA-33s-274            (Ed . 9 - 25 - 58)



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


                                 UNITED STATES OF AMERICA

                                                 v .

                                        ZIYING TAN,
                                     a/k/a "Tony Tan,"

                                                                      Defendant.


                                           INFORMATION

                                      19 Cr.               (AJN)

                                     (18   u.s . c .   §   1956 . )

                                    GEOFFREY S . BERMAN
                                   United States Attorney
